Appeal by the committee of the incompetent and the United States Fidelity and Guaranty Company from the order denying their motion to resettle the order of April 1, 1930, dismissed, without costs. Such an order is not appealable. (West Side National Bank v. Warsaw Discount Bank, 204 App. Div. 4; Waltham, Manufacturing Co. v. Brady, 67 id. 102; Pinchot v. New York Elevated R. R. Co., 49 id. 356; Garofalo v. Prividi, 43 Misc. 359, 362.) The appeal by the Umted States Fidelity and Guaranty Company from the order entered on the 1st da)' of April, 1930, is dismissed, without costs, on the ground that it is not a party aggrieved. (Matter of Klemtenowsky [ante, p. 730], decided by this court on the 23d day of June, 1930.) Upon the appeal by the committee from the order of April 1, 1930, that order is modified by striking therefrom the last paragraph and substituting therefor the following: “ Ordered, that Henry J. Reed, as such Committee aforesaid, file a bond in the sum of $5,500 conditioned for the faithful performance of his duties as Committee of the estate of the said incompetent, which bond shall be executed by the said Henry J. Reed, as principal, and by United States Fidelity and Guaranty Company, as surety, and which bond shall, by its terms, provide that liability thereunder shall be assumed by the surety thereon, and that the said bond shall speak and become effective from the date of the appointment of the said Henry J. Reed as Committee of the estate of the above-named incompetent, such bond to be without extra charge for the retroactive period, as agreed by the surety company; and it is further Ordered, that upon the filing of the said bond in the sum of $5,500, as aforesaid, all liability upon the bonds heretofore filed by the said Committee, in the sums of $1,000 and $2,500, respectively, be canceled, and all liability thereon terminated.” As so modified, the order is affirmed, without costs. No opinion. Lazansky, P. J., Rich, Kapper, Hagarty and Carswell, JJ., concur.